Citation Nr: 0920981	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1946 to January 
1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and [is/are] REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral knee disability, diagnosed as 
degenerative changes in the right knee and bilateral 
crepitus, was not present until many years after discharge 
from service and is not shown as etiologically related to 
service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred or aggravated by 
active duty service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2008).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in March 2007, prior to its initial 
adjudication of the claim.  Notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sought was 
also included in this letter.  

The Board also notes that treatment records, including 
pertinent VA and private medical records have been obtained 
to the extent possible.  The Board acknowledges that, 
unfortunately, a portion of the Veteran's service medical 
records could not be obtained, as most of the Veteran's 
service treatment records are unavailable because they were 
destroyed in a fire at the St. Louis, Missouri, facility of 
the National Personnel Records Center (NPRC) in 1973.  
Efforts have been made to locate additional service medical 
records.  It is clear that further efforts to obtain service 
medical records would be futile.  Accordingly, the Board will 
proceed with appellate review, mindful that when a veteran's 
records have been lost or are otherwise unavailable, the 
Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Veteran has been advised of his entitlement to a hearing 
before the RO's Decision Review Officer and/or before the 
Board but he has not requested such a hearing.

The Board also acknowledges that the Veteran was not afforded 
a VA examination in response to his claim for service 
connection for a left knee disorder, but has determined that 
no such examination is required in this case because the 
Veteran has not presented a prima facie case for service 
connection in that there is no medical or lay evidence of a 
knee injury or disorder in service and no medical evidence of 
a relationship between the claimed knee disorder and military 
service.  Remand for medical examination and opinion is 
accordingly not warranted at this point.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).  

The Board notes in this regard that a veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service and thus trigger entitlement to examination.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this 
case, however, the Veteran has not argued, and the evidence 
does not show, continuous symptoms of a left knee disorder 
since military service.  Accordingly, the conditions of 
McLendon are not met.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.              § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

The Veteran contends that he is entitled to service 
connection for a bilateral knee disability, as he believes 
these conditions arose as a result of his active service.  In 
particular, the Veteran contends that his knee disorder began 
in service as a result of several bad landings as a 
paratrooper.

The Veteran's Report of Separation shows he served as a heavy 
mortar crewman in the 82nd Airborne Division and qualified as 
a parachutist.  

As stated above, most of the Veteran's service treatment 
records were destroyed in a fire at the NPRC in 1973; 
however, the report of the Veteran's separation examination 
from January 1948 is available.  The discharge examination 
records no abnormalities with regard to the Veteran's knees.  

A private radiology report from the Crouse Radiology 
Associates from December 2006, nearly 60 years after the 
Veteran's service, indicates the Veteran was found to have 
degenerative changes involving the anterior compartment of 
the right knee, with no fracture or joint effusion.  A 
December 2006 report from Dr. C.B. notes bilateral knee joint 
crepitus.  These reports do not contain any reference to the 
Veteran's service or suggest that his knee condition is 
related to service.

Service connection may be granted on a presumptive basis for 
arthritis that becomes manifest to a compensable degree 
within the first year after discharge from service, even if 
there is no medical evidence of the disorder during military 
service.  38 C.F.R. §§ 3.307, 3.309(a).  In this case the 
Veteran has not alleged, and the evidence of record does not 
show, that arthritis was present to any degree within the 
first year after discharge from service, so the presumption 
does not apply.

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service (or within the presumptive period) but is 
not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. 488, 
496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).

In this case the Veteran has not alleged, and the evidence 
does not show, that he has had continuous bilateral knee 
symptoms since military service.  The Veteran has contended 
only that he injured his knees during military parachute 
landing falls and was discouraged from seeking treatment at 
the time.  However, his discharge physical examination 
disproves a bilateral knee disorder at the time of his 
discharge, and he has not attempted to show continuity of 
symptoms.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's 
discharge examination is actual contemporaneous medical 
evidence disproving a bilateral knee disorder at the time of 
his discharge.

Finally, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Veteran's account of bad parachute landing falls in service, 
with no treatment or diagnosis during military service and 
undocumented at the time of his discharge, does not satisfy 
any of the three criteria of Jandreau.

In sum, there is no objective medical or lay evidence of 
record of a bilateral knee disability until many after 
service.  The Board acknowledges that the Veteran has 
expressed that he has experienced knee pain since performing 
parachute jumps in service; however, there is no evidence of 
record confirming treatment before 2006.  In addition, there 
is no medical evidence linking the Veteran's bilateral knee 
condition to service, and the record reflects the Veteran did 
not seek treatment for the claimed disability for over 50 
years and did not claim the disability until 2007, nearly 60 
years since service.

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed bilateral knee disorder.  In 
reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.


REMAND

The Board has determined that further development is required 
before appellate review can be conducted on the claims for 
service connection for bilateral hearing loss and tinnitus.

The file contains evidence of current bilateral sensorineural 
hearing loss (VA audiology evaluation in February 2007) 
although not of tinnitus, although it was noted the Veteran 
has a history of Ménière's disease, diagnosed approximately 8 
years prior to the evaluation.  The Veteran's Report of 
Discharge verifies that he served as a heavy mortar crewman 
and as a military parachutist, so acoustic trauma to some 
degree is demonstrated.  The Veteran has accordingly 
presented a prima facie case for service connection and is 
entitled to a VA examination.

The Board notes the RO denied service connection in part 
because the Veteran's discharge examination did not show a 
current hearing loss (15/15 under the "whispered voice" 
test).   However, the absence of evidence of a hearing 
disability during service (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) is not always fatal to a service 
connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.   The RO should afford the Veteran a VA 
examination by a physician to determine 
whether the etiology of the Veteran's 
hearing loss, and tinnitus if present, can 
be medically ascertained.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  

The claims folder should be provided to 
the examiner for review prior to the 
examination.  The examiner should note the 
Veteran's subjective history of his 
symptoms as well as the objective medical 
history of record.

After reviewing the record and examining 
the appellant, the examiner should provide 
a medical opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or more probable) that the Veteran has 
current bilateral hearing loss and/or 
tinnitus due to acoustic trauma during 
military service, as opposed to 
intercurrent causes such as aging or 
nonservice-related ear disease.  If the 
examiner cannot provide such an opinion 
without resorting to speculation, he 
should so indicate.

2.  To help avoid any future remand, the 
RO must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After completing the requested action, 
and any additional notification and/or 
development deemed appropriate, the RO 
should readjudicate both claims on appeal.

If the Veteran fails without good cause to 
report for the scheduled examination the 
RO should apply the provisions of 
38 C.F.R. § 3.655(a) in adjudicating the 
claim for service connection.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority.

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative a SSOC 
that includes citation to and discussion 
of any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time for response 
before the claims file is returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


